In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration thereof,
IT IS ORDERED by the court that an alternative writ be, and the same is hereby, granted, and the following schedule is set for the presentation of evidence and filing of briefs pursuant to St.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before August 26,1994; relator shall file its brief on or before August 26, 1994; and respondents shall file their brief on or before August 29, 1994.